Citation Nr: 0117856	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 1998 
for a grant of service connection for epicondylitis of the 
left elbow.

2.  Entitlement to an effective date prior to July 14, 1998 
for a grant of an increased 10 percent rating for tendonitis 
of the left wrist.

3.  Entitlement to a rating higher than 10 percent for 
service-connected epicondylitis of the left elbow during the 
period prior to February 10, 1999.

4.  Entitlement to a rating higher than 10 percent for 
service-connected epicondylitis of the left elbow during the 
period since April 1, 1999.

5.  Entitlement to an increased rating for service-connected 
tendonitis of the left wrist, currently evaluated 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1982.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a September 1999 RO decision which, in pertinent 
part, granted service connection and a noncompensable rating 
for epicondylitis of the left elbow, effective July 14, 1998, 
and granted a temporary total rating for the service-
connected left elbow disability, effective February 10, 1999, 
with a noncompensable rating effective April 1, 1999.  In 
this decision, the RO also denied an increase in a 
noncompensable rating for service-connected tendonitis of the 
left wrist; the veteran was notified of the decision in 
September 1999.  A notice of disagreement was received in 
September 1999, and the veteran appealed for higher ratings 
for both disabilities.  The statement of the case was issued 
in December 1999.  

This case also comes to the Board from a November 1999 
decision in which the RO assigned a 10 percent rating for 
epicondylitis of the left elbow, effective July 14, 1998 
(with a temporary 100 percent rating effective February 10, 
1999, and a 10 percent rating effective from April 1, 1999), 
and assigned a 10 percent rating for tendonitis of the left 
wrist, effective July 14, 1998.  The veteran was notified of 
this decision in November 1999.  In December 1999, the RO 
received a notice of disagreement from the veteran, in which 
he asserted that an effective date of February 23, 1996 
should be assigned for the grant of service connection for 
epicondylitis of the left elbow, and for the grant of an 
increased 10 percent rating for tendonitis of the left wrist.  
The statement of the case was issued in December 1999.  In 
January 2000, a substantive appeal was received from the 
veteran which related to the issues of entitlement to higher 
ratings for epicondylitis of the left elbow and tendonitis of 
the left wrist, and the issues of entitlement to earlier 
effective dates for service connection for epicondylitis of 
the left elbow and for a 10 percent rating for tendonitis of 
the left wrist.  A videoconference hearing was held before a 
member of the Board in April 2001. 

The Board notes that at his April 2001 hearing, the veteran 
withdrew the issue of entitlement to an earlier effective 
date for the grant of an increased 10 percent rating for 
service-connected tendonitis of the left wrist.  By a 
statement dated in April 2001, he retracted his withdrawal of 
this issue, and hence this issue remains in appellate status.

There are other issues not currently in appellate status.  In 
November 2000, the veteran submitted claims for a total 
disability compensation rating based on individual 
unemployability (TDIU rating), entitlement to increased 
ratings for his service-connected disabilities of the right 
and left shoulders, and entitlement to service connection for 
a surgical scar of the left elbow.  Such issues are not in 
appellate status and, except for the issue pertaining to the 
scar of the left elbow, are referred to the RO for 
appropriate action.  The issue pertaining to service 
connection for scar of the left elbow will be addressed in 
the Remand portion of the decision in order to avoid 
piecemeal adjudication of what is essentially a claim for a 
separate rating for the scar of the left elbow.

The issues of entitlement to higher ratings for service-
connected epicondylitis of the left elbow and tendonitis of 
the left wrist will be addressed in the remand portion of 
this decision.  (Note:  By this decision, an effective date 
for a 10 percent rating prior to July 14, 1998 for service 
connected left wrist disability is being granted.  The 
question of whether a rating in excess of 10 percent is 
warranted for the left wrist disability during the pendency 
of this appeal will be discussed in the Remand portion of 
this decision.)


FINDINGS OF FACT

1.  In June 1996, the RO granted service connection and a 
noncompensable rating for tendonitis of the left wrist; the 
veteran was notified of this decision in June 1996, he did 
not appeal the rating assigned for this disability, and this 
decision became final.

2.  On July 14, 1998, at a Board hearing, the RO received the 
veteran's claim for an increased rating for tendonitis of the 
left wrist.

3.  The veteran's initial claim for service connection for 
epicondylitis of the left elbow was received by the VA at a 
Board hearing on July 14, 1998, and the RO granted service 
connection and compensation effective from that date.

4.  In a November 1999 decision, the RO increased the 
disability rating for tendonitis of the left wrist to 10 
percent, effective July 14, 1998.
 
5.  It is factually ascertainable that tendonitis of the left 
wrist increased in severity from 0 to 10 percent on March 4, 
1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 14, 
1998, for service connection and compensation for 
epicondylitis of the left elbow, have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000).

2.  The criteria for an effective date of March 4, 1998, for 
an increased 10 percent rating for tendonitis of the left 
wrist, have been met.  38 U.S.C.A. §§ 5110, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1979 to February 1982.  Service medical records 
reflect that he was treated for tendonitis of the left wrist.

On February 26, 1996, the RO received the veteran's 
Application for Compensation or Pension (VA Form 21-526), 
which the veteran signed and dated on February 23, 1996.  In 
the box requesting the nature of his claimed condition, he 
wrote, "Service connection - tendonitis:  both hands, both 
shoulders."  He did not mention his left elbow.

At a May 1996 VA examination, the veteran complained of a 
sharp pain at the base of his thumbs which radiated up his 
arms into his shoulders.  He said the pain occurred when he 
used tools which required squeezing with his hands.  On 
examination, the veteran had no atrophy of the forearm, 
hands, or shoulder areas.  Mechanically he moved his hands 
well.  There was no hypersensitivity of the fingers, his grip 
was weak on both sides, and he was able to grip with no 
difficulty.  He abducted and adducted his fingers without 
restrictions.  Pronation and supination of the forearm was to 
60 degrees.  The examiner diagnosed tendonitis due to 
gripping tools with referred pain to the forearm and 
shoulder.  He recommended that an electromyography (EMG) be 
performed, but indicated that there did not seem to be any 
nerve damage.

In a June 1996 decision, the RO established service 
connection for tendonitis of the left wrist, effective 
February 26, 1996.  A noncompensable rating was assigned.  
The veteran was notified of this decision on June 18, 1996, 
and he did not appeal the rating assigned for tendonitis of 
the left wrist.

A March 1997 VA outpatient treatment record shows that the 
veteran complained of left shoulder and elbow pain.  He 
reported that the pain began in his left hand and radiated to 
his left shoulder.  On examination, there was reduced muscle 
strength in grip, and in the proximal and distal muscles with 
flexion and extension of left arm, and decreased strength in 
the shoulder.  The pertinent diagnostic assessments were left 
shoulder pain with peripheral neuropathy, and tendonitis.  A 
consultation request dated the same day shows that the 
veteran was referred to the neurology clinic for questionable 
neuropathy.  An April 1997 consultation report from the 
neurology clinic indicated that the veteran recently 
underwent an EMG, which was normal.  The examiner noted that 
the veteran had full strength, normal sensation and reflexes 
with marked limitation of motion at the shoulder.  The 
diagnostic impression was that the veteran's major problem 
was orthopedic or rheumatological in nature; there was no 
evidence of neurologic dysfunction.  In June 1997, the 
veteran was treated for an upper respiratory infection; the 
examiner also diagnosed bilateral upper extremity 
pain/tendonitis.

In June 1998, additional VA and private medical records dated 
from 1997 to 1998 were received by the RO.  A report of an 
April 1997 EMG from West Virginia University Hospitals shows 
that the veteran's left upper extremity was normal, with no 
evidence of a left cervical radiculopathy, carpal tunnel 
syndrome, or other nerve abnormalities.  A January 1998 
orthopedic consultation note shows that the veteran 
complained of pain in the left shoulder, elbow, and thumb 
since 1981.  On examination, there was full range of motion 
of the shoulder, elbow, wrist, and thumb.  Discomfort was 
localized to the posterior portion of the rotator cuff, 
lateral epicondyle, and the first carpo-metacarpal joint; 
lidocaine was injected into these areas.  A March 4, 1998 VA 
outpatient treatment record shows that the veteran complained 
of left wrist, elbow, and shoulder pain.  The pertinent 
diagnoses were left shoulder tendonitis, and possible early 
left carpal tunnel syndrome.  A splint was prescribed for the 
left wrist.  An April 1998 VA physical therapy consultation 
sheet shows that the veteran reported a long history of left 
shoulder pain, and reported a history of injury to the left 
wrist, elbow, and shoulder.  He reported that he was right-
hand dominant, and said he wore a left wrist splint with 
activity.  The diagnostic assessment was chronic tendonitis 
of the left upper extremity.

At a Board hearing conducted on July 14, 1998, the veteran 
submitted claims for service connection for a left elbow 
disability and for an increased rating for service-connected 
tendonitis of the left wrist.  He provided testimony on these 
issues although they had not yet been developed for appellate 
review.  He asserted that his service-connected tendonitis of 
the left wrist was more disabling than currently evaluated, 
and that he had tendonitis of the left elbow which was 
related to his service-connected tendonitis of the left 
wrist.

At a December 1998 VA orthopedic examination, the veteran 
complained of pain in the left hand, wrist, elbow, and 
shoulder.  He said he had left wrist and elbow pain since 
service, but it had recently gotten worse.  He reported that 
he used pain relieving medication for the conditions.  He 
said his pain was precipitated by lifting and overuse.  He 
stated that he had been using a brace on his left wrist for 
one year and on the left elbow on a daily basis for the past 
six months.  On examination of the left wrist, flexion was 
performed to 45 degrees.  Left wrist radial deviation was 
"150 degrees and 15 degrees" on the left, and left wrist 
ulnar deviation was 30 degrees on the left.  Grip strength 
was 40 pounds on the left.  Grip strength on the right was 90 
pounds when first tested, and then 60 pounds when tested 
again.  The examiner noted that a June 1998 X-ray study of 
the left elbow was normal.  The diagnoses were left wrist and 
left elbow tendonitis, probable shoulder impingement, and 
minor degenerative arthritis of the first interphalangeal 
joint of the right hand.  The examiner indicated that the 
veteran had some limitations from his joint pain, mainly the 
left wrist, left elbow, and right first interphalangeal 
joint.

At a June 1999 VA orthopedic examination, the veteran 
complained of pain in the left wrist, left elbow, right hand, 
and both shoulders.  He reported left wrist and left elbow 
pain for the past 17 years, which had gradually worsened in 
recent years.  He said he sometimes had flare-ups of pain.  
He said he recently had surgery on his left elbow.  On 
examination of the left wrist, there was full dorsiflexion to 
70 degrees, and palmar flexion to 70 degrees with pain.  
There was tenderness upon examination of the left wrist area, 
especially on the medial side.  The veteran was unable to 
touch his thumb to the palm of the hand; he came within a 
one-centimeter distance.  Otherwise the joints and movements 
were normal.  The veteran brought a left wrist brace support.  
Wrist radial deviation was to 20 degrees on the left, and 
ulnar deviation was to 40 degrees on the left.  Grip strength 
was 30 pounds on the left, and 80 pounds on the right.  The 
veteran complained of pain after the grip test.  There was a 
surgical scar of the left elbow.  Range of motion of the left 
elbow was as follows:  flexion to 145 degrees; forearm 
supination and pronation ranged from 75 to 85 degrees with a 
painful expression.  The diagnoses were tendonitis of the 
left wrist and left elbow lateral epicondylitis, status post 
surgical repair for lateral epicondylectomy and lateral 
release.  The examiner noted that the veteran was still 
recovering from surgery, and that the surgery went well.  He 
also indicated that the veteran's left wrist disability was 
symptomatic with left wrist pain.

By a statement dated in July 1999 the veteran said he wanted 
to open service connection claims for left wrist and left 
elbow conditions due to overuse while on active duty.

In July 1999, the RO received additional VA medical records 
dated in 1999.  A February 1999 operative report shows that 
the veteran was diagnosed with left elbow lateral 
epicondylitis and underwent a left elbow lateral 
epicondylectomy and lateral release.  A March 1999 follow-up 
note shows that the veteran was doing well post-surgery.  He 
complained of a small numb area around the incision, and said 
he was feeling much better.  On examination, there was full 
extension, with approximately 140-150 degrees of flexion 
without pain.  There was 5/5 wrist flexion without pain.  The 
veteran was minimally tender as before, though this was 
decreased.  There was no erythema and no purulence, and the 
wound was well-healed.  The examiner recommended continued 
physical therapy and opined that the veteran was able to 
return to work.

In a September 1999 decision, the RO  granted service 
connection and a noncompensable rating for epicondylitis of 
the left elbow, effective July 14, 1998, and granted a 
temporary total rating for the service-connected left elbow 
disability, effective February 10, 1999, with a 
noncompensable rating effective April 1, 1999.  In this 
decision, the RO also denied an increase in a noncompensable 
rating for service-connected tendonitis of the left wrist.

By statements dated in September 1999, the veteran said he 
had a constant feeling of burning and "needles" in his left 
elbow, and that the feeling existed before and after his 
surgery.  He said arm movement produced severe pain, his 
elbow was inflamed, and he had limited motion of the elbow.  
He said his pain was equal to or greater than the pain he had 
prior to surgery.  With respect to his left wrist, the 
veteran stated that he constantly had to wear a wrist support 
to reduce wrist pain.  He said the pain was unbearable 
without the brace.  He contended that he had 50 percent less 
range of motion in the left wrist as compared with the right, 
and that his grip strength was reduced on the left.

In a November 1999 decision, the RO assigned a 10 percent 
rating for epicondylitis of the left elbow, effective July 
14, 1998 (with a temporary 100 percent rating effective 
February 10, 1999, and a 10 percent rating effective from 
April 1, 1999), and assigned a 10 percent rating for 
tendonitis of the left wrist, effective July 14, 1998.

By a statement dated in December 1999, the veteran asserted 
that an effective date of February 23, 1996 should be 
assigned for the grant of service connection for 
epicondylitis of the left elbow, and for the grant of an 
increased 10 percent rating for tendonitis of the left wrist, 
since he submitted his original claim on that date.  He 
asserted that both issues were included in that claim.

At an April 2001 Board videoconference hearing, the veteran 
essentially asserted that he was given poor advice by a 
representative of a state veterans' affairs division when he 
filed his initial claim in February 1996.  He said that he 
was having problems with his left elbow at that time and that 
the representative should have told him to file a claim for 
service connection for the left elbow condition. 

By a statement dated in April 2001, the veteran asserted that 
the severity of his left wrist disability was the same in 
1996 as it was when he filed a claim for an increased rating 
in July 1998, and that it included painful motion for that 
entire period.  He contended that an earlier effective date 
of February 26, 1996, the date of his initial claim, should 
therefore be assigned for a 10 percent rating for service-
connected tendonitis of the left wrist.

II.  Analysis

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing VA claims.  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to its 
duty-to-assist obligation. 

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new laws promulgated 
during the pendency of an appeal.  However, in this case, the 
Board finds that the new laws have not changed the applicable 
criteria in a way which could alter the outcome of the 
veteran's claim.  Therefore, the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim.  Indeed, a remand of the issues of entitlement to an 
earlier effective date for service connection for 
epicondylitis of the left elbow and an increased rating for 
tendonitis of the left wrist would only result in needless 
delay and impose further burdens on the RO, with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See, e.g., Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

A.  	Earlier Effective Date for Service Connection for 
Epicondylitis of the Left Elbow 

The veteran asserts that he is entitled to an earlier 
effective date for a grant of service connection for 
epicondylitis of the left elbow.  Specifically, he contends 
that he is entitled to an effective date of May 23, 1996, the 
date he signed and dated his original claim for service 
connection for disabilities of the shoulders and hands.

The veteran has not alleged filing a claim earlier than the 
one received by the VA on July 14, 1998.  As no useful 
purpose would be served by Remanding this issue back to the 
RO for the formality of providing him notice of the 
provisions of the VCAA, the Board will proceed with 
disposition of the issue presented on appeal.  38 U.S.C.A. § 
5107(a) (West 1991); VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified as amended at 38 
U.S.C. §§ 5103 and 5103A).

Unless specifically provided otherwise, the effective date of 
an award for compensation benefits based on an original 
claim, or a claim reopened after a final disallowance, shall 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).  For direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(b)(2) (2000).

The file shows the veteran's original claim for service 
connection for epicondylitis of the left elbow was received 
by the RO on July 14, 1998, at a Board hearing.  No prior 
claim for this disability was received by the RO.  The claim 
filed in February 1996 does not refer to a left elbow 
disability.  Although the veteran asserts that he failed to 
file a claim for the disability in 1996 due to poor advice by 
his representative, the fact remains that he did not file a 
claim for a left elbow disability in February 1996, and that 
his initial claim for the disability was received on July 14, 
1998.  Under 38 C.F.R. § 3.400, the effective date of the 
award of service connection is the date of receipt of the 
veteran's claim.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400(r) (2000).  In the present case, the 
July 14, 1998 date on which the RO received the claim is the 
proper effective date for the veteran's award of service 
connection for epicondylitis of the left elbow, and an 
earlier effective date is not warranted.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis, supra.  The Board concludes that, as a 
matter of law, there is no entitlement to an effective date 
earlier than July 14, 1998 for service connection for 
epicondylitis of the left elbow.

B.	Earlier Effective Date for an Increased Rating for 
Tendonitis of the Left Wrist 

The veteran appeals for an effective date prior to July 14, 
1998 for a 10 percent rating for service-connected tendonitis 
of the left wrist.  The veteran essentially asserts that such 
disability was at least 10 percent disabling as of February 
26, 1996, the date of his original claim for service 
connection for a left wrist disability, and the date service 
connection was established for that disability.  

As no useful purpose would be served by Remanding this issue 
back to the RO for the formality of providing him notice of 
the provisions of the VCAA, the Board will proceed with 
disposition of the issue presented on appeal.  38 U.S.C.A. § 
5107(a) (West 1991); VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified as amended at 38 
U.S.C. §§ 5103 and 5103A).

The Board notes that the RO granted service connection and a 
noncompensable rating for tendonitis of the left wrist in a 
June 1996 decision.  The veteran was notified of this 
decision in June 1996, and he did not appeal the rating 
assigned for service-connected tendonitis of the left wrist.  
Thus this decision is final, unless the decision is shown to 
be based on clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).  The veteran 
has not asserted that the June 1996 decision was based on 
CUE.  Therefore, the effective date for the 10 percent rating 
for tendonitis of the left wrist must be determined in 
relation to a new claim.  

Here, the VA received the veteran's claim for an increased 
rating for tendonitis of the left wrist at a Board hearing on 
July 14, 1998.  The law provides that increased ratings are 
effective as of the date of receipt of claim, or date 
entitlement arose (i.e., when it is factually shown that the 
requirements for the increased rating are met), whichever is 
later; an exception to this rule is that the effective date 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received by the VA within one year after 
that date.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000), 
(b)(2); 38 C.F.R. § 3.400(o) (2000).

The RO has rated the veteran's tendonitis of the left wrist 
under the criteria pertaining to tenosynovitis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  The diseases under Codes 5013 
through 5024 will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative, except for gout, 
which will be rated under DC 5002. Id.

The Diagnostic Codes of VA's Schedule for Rating Disabilities 
applicable to limitation of motion of the wrist include

5214 Wrist, ankylosis of:

Unfavorable, in any degree of palmar 
flexion , or with ulnar or radial 
deviation......40 (minor)

Any other position, except favorable 
.....30 (minor)

Favorable in 20 degrees to 30 degrees 
dorsiflexion......20 (minor)

NOTE:  Extremely unfavorable ankylosis 
will be rated as loss of use of hands 
under diagnostic code 5125.

5215 Wrist, limitation of motion of:

Dorsiflexion less than 15 degrees 
.........10 (minor)

Palmar flexion limited in line with 
forearm.....10 (minor)

38 C.F.R. § 4.71a (2000).

When these requirements are not shown, a zero percent rating 
is assigned.  38 C.F.R. § 4.31 (2000).

The medical evidence dated during the year prior to the 
veteran's July 14, 1998 claim for an increased rating does 
not demonstrate that his left wrist was manifested by 
dorsiflexion less than 15 degrees, or palmar flexion limited 
in line with his forearm.  There was full range of motion of 
the left wrist on VA orthopedic examination in January 1998.  
There were no complaints of left wrist pain at this time.  
However, on March 4, 1998, the veteran complained of left 
wrist pain.  The applicable criteria provide as follows:  

Sec. 4.59  Painful motion.

    With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints. Muscle spasm will greatly assist 
the identification. Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine. The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability. It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint. 
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased. Flexion 
elicits such manifestations. The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.

38 C.F.R. § 4.45 (2000).

In view of the veteran's complaint of wrist pain on March 4, 
1998, the Board finds that although there was no mention of 
actual loss of range of motion, a 10 percent rating based on 
functional loss due to pain under Diagnostic Code 5215 is 
warranted as of that date.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); See also 38 C.F.R. § 4.45.  .


ORDER

An earlier effective date for service connection for 
epicondylitis of the left elbow is denied.

An earlier effective date to March 4, 1998 for a 10 percent 
rating for tendonitis of the left wrist is granted, subject 
to the applicable criteria pertaining to the payment of 
monetary benefits.


REMAND

With respect to the claims for higher ratings for service-
connected epicondylitis of the left elbow and tendonitis of 
the left wrist, the Board notes that additional pertinent 
evidence (including VA medical records and a report of a VA 
examination) has been associated with the file subsequent to 
the December 4, 1999 statement of the case.  This evidence 
has not yet been reviewed by the RO.  The RO must consider 
this evidence and address it in a supplemental statement of 
the case.  38 C.F.R. §§ 19.31, 19.37 (2000).  In addition, as 
noted above, the issue of whether a separate rating may be 
assigned for service connected scar due to surgery of the 
left elbow will be addressed below.

The RO should also ensure that the notice and duty to assist 
provisions of the VCAA are complied with, prior to returning 
the case to the Board for further appellate review.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Recent VA examination reports are inadequate as the examiners 
did not report functional loss of the left elbow and wrist in 
terms of additional limitation of motion or ankylosis as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO 
should schedule the veteran for a VA orthopedic examination 
to evaluate the severity of his service-connected 
epicondylitis of the left elbow and tendonitis of the left 
wrist.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  The 
examiner should be asked to determine any current functional 
loss and all manifestations of the surgical scar of the left 
elbow.  Any ongoing medical records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran is hereby advised of the importance of appearing 
for the VA examination.  Regulations pertaining to failure to 
report for a VA examination are cited below:

Sec. 3.655 Failure to report for Department of Veterans 
Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  (b) 
Original or reopened claim, or claim for 
increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

Finally, the Board notes that during his April 2001 Board 
hearing, the veteran testified that he was in the process of 
applying for disability benefits from the Social Security 
Administration (SSA).  The RO should attempt to obtain a copy 
of the SSA decision which awarded benefits, with supporting 
medical evidence.  Murincsak, supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the SSA 
any administrative decision and all 
medical and other records reviewed in 
connection with the veteran's claim for 
SSA disability benefits.

3.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for epicondylitis of the left 
elbow and tendonitis of the left wrist 
since 1999.  The RO should then obtain 
copies of the related medical records 
(which are not already on file) and 
associate them with the claims folder.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

4.  The veteran should thereafter be 
afforded a VA orthopedic examination of 
the left elbow and the left wrist.  The 
claims folder must be provided to and 
reviewed by the doctor, and the 
examination report must indicate that 
such has been accomplished.  All 
indicated tests should be performed, to 
include range of left elbow and left 
wrist motion in degrees, measured with a 
goniometer.  All clinical findings must 
be reported in detail in the examination 
report.  The examiner should note whether 
any surgical scar of the left elbow is 
tender and painful on objective 
demonstration or poorly nourished with 
repeated ulceration.

The examiner should be asked to determine 
the current level of severity of the 
service-connected epicondylitis of the 
left elbow and tendonitis of the left 
wrist.  The examiner should also be asked 
to determine the level of severity, 
insofar as is possible, of epicondylitis 
of the left elbow during the period from 
July 14, 1998 to February 9, 1999 and 
from April 1, 1999.
 
The following questions should therefore 
be answered with respect to (1) the 
current level of severity of 
epicondylitis of the left elbow, (2) the 
current level of severity of tendonitis 
of the left wrist, and (3) the level of 
severity of epicondylitis of the left 
elbow from July 14, 1998 to February 10, 
1999.

a.  The examiner should determine whether 
the left elbow shoulder or left wrist 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

b.  The examiner should note any 
objective evidence of pain referable to 
the left elbow or left wrist, and should 
opine as to whether pain could 
significantly limit functional ability 
during flare-ups or when the left elbow 
or left wrist is used repeatedly over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

5.  After ensuring that the above 
development has been completed, the RO 
should review the claim for a higher 
rating for epicondylitis of the left 
elbow for the period prior to February 
10, 1999, the claim for a rating higher 
than 10 percent for epicondylitis of the 
left elbow for the period from April 1, 
1999, the claim for an increased rating 
for tendonitis of the left wrist and the 
claim for a separate compensable rating 
for any surgical scar of the left elbow 
attributable to the service connected 
disability.  If the claims remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case should include discussion of 
all additional evidence received since 
the December 4, 1999 statement of the 
case and the issue of whether a separate 
rating is warranted for the surgical scar 
of the left elbow.  The veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


